Citation Nr: 9922398	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  99-08 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991); 
38 C.F.R. § 3.22 (1998).  

3.  Entitlement to dependents' educational assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from February to August 1941 
and from February 1942 to February 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1999 rating decision of the 
Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death, denied entitlement to DIC under 
the provisions of provisions of 38 U.S.C.A. § 1318, and 
denied entitlement to dependents' educational assistance 
under 38 U.S.C. Chapter 35.

In a January 1999 rating decision, the RO awarded the 
appellant accrued benefits and stated that "[t]his rating 
was prepared after the veteran's death and is based on 
evidence in file at the time of death.  Payment is limited to 
periods of not more than two years prior to death."  In a 
February 1999 letter the RO informed the appellant that she 
was being paid $47,092 for VA benefits due and unpaid at the 
time of the veteran's death.  At the May 1999 Video 
Conference Hearing, the appellant indicated that she should 
have received an additional three years of accrued benefits; 
however, the representative stated that this was not an issue 
for consideration.  
To the extent that he appellant wishes to appeal the RO's 
January 1999 rating decision as to the amount and/or 
effective date of the accrued benefits, she may file a notice 
of disagreement within a year of the January 1999 rating 
decision.  


REMAND

Initially, it is noted that the appellant, widow of the 
veteran, has been represented in this matter by the service 
organization that represented the veteran, who died in 
September 1998.  However, there is no power of attorney in 
the claims file executed by the appellant.  A recognized 
organization properly designated to represent a claimant will 
be recognized as the representative of his or her survivors 
only for a period of one year following the death of the 
claimant.  38 C.F.R. § 20.611 (1998).  Thus, the matter of 
representation must be addressed.

The appellant essentially contends that the veteran's 
service-connected disabilities, including anxiety reaction, 
caused or aggravated his heart disease which ultimately led 
to his death.  She also asserts that the veteran's service-
connected musculoskeletal disability and the pain therefrom 
contributed to cause the veteran's death. 

At the May 1999 Video Conference Hearing before a member of 
the Board, the appellant and her representative indicated 
that they had additional evidence to submit, specifically a 
follow-up letter from Dr. Davenport that discussed the effect 
of the veteran's anxiety on his heart, a May 7th letter from 
Dr. Bruss, evidence from the Internet regarding the effect of 
anxiety on heart disease, and a document giving the 
appellant's son power of attorney for her.  The 
representative stated that the appellant would like to have 
the case remanded to the RO for initial consideration of this 
evidence, which apparently has not yet been submitted.  

The veteran's death certificate shows that he died at the 
Kaiser Foundation Hospital on September [redacted], 1998, when 
he was 75 years old.  The immediate cause of death was reported 
to be acute renal failure of two days' duration due to acute 
myocardial infarction of four days' duration due to pneumonia 
of five days' duration.  The death certificate lists other 
significant conditions contributing to death but not related 
to the immediate cause of death as coronary artery disease 
and aortic valve disease.  

At the time of the veteran's death, service connection was in 
effect for a disability characterized as residuals, 
compression fracture, thoracic vertebra with peripheral 
neuropathy and bilateral sciatica and posterior femoral 
cutaneous inferior gluteus, left, rated as 60 percent 
disabling from June 1991; for anxiety reaction rated as 30 
percent disabling from September 15, 1993; and for 
postoperative scar of the abdomen, rated zero percent 
disabling from 1946.  The veteran was also considered 
unemployable due to service-connected disabilities as of 
September 15, 1993.  In addition to heart disease he had 
additional nonservice-connected disabilities that included 
Paget's disease. 

On reviewing the record, the Board notes that when the 
veteran was afforded a psychiatric examination by the VA in 
April 1997, the only diagnosis was depression and that the 
record overall shows relatively little in the way of 
psychiatric complaints or findings.  

In a September 1998 letter to the RO, Dr. Samual Kojoglanian 
expressed the opinion that the veteran's severe anxiety was 
one of the contributing factors that led to the veteran's 
coronary heart disease and was "an element that caused his 
demise."  Additionally, Dr. Kojoglanian referred to the 
veteran's traumatic experiences in World War II and his post-
traumatic stress syndrome.  However, the doctor also reported 
that he had treated the veteran in the intensive care unit 
only from September [redacted], 1998 until the veteran died three 
days later and cited no evidence or basis for his opinion.  
In October 1998, Dr. John Davenport, the veteran's family 
physician, and Dr. Jeffrey Bruss, the veteran's cardiologist, 
also related his anxiety and post-traumatic stress syndrome 
to the veteran's death.  It should be noted that although the 
veteran was service-connected for anxiety, service connection 
had not been granted for post traumatic stress syndrome.  

The veteran's terminal hospital report is not of record and 
should be obtained from Kaiser Permanente, along with any 
other additional relevant medical records.  Records dated 
from August 1996 to the date of the veteran's death should 
also be obtained from the Long Beach, California VA Medical 
Center (MC).  

In regard to the claim for DIC benefits under 38 U.S.C.A. 
§ 1318, the appellant alleges that the veteran should have 
been rated as totally disabled for at least 10 years prior to 
his death.  This matter must be considered in accordance with 
Green v. Brown, 10 Vet. App. 111, 118 (1997); see also 
Carpenter v. West, 11 Vet. App. 140 (1998); Weaver v. West, 
12 Vet App 229 (1999).  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should contact the appellant 
to clarify representation and, if she 
wishes to continue to be represented by 
DAV or by some other representative, she 
should be asked to execute VA Form 23-22 
or otherwise comply with regulations on 
designating representatives. 

2.  The RO should afford the appellant 
the opportunity to submit or identify any 
additional evidence in support of her 
claims.  In particular, she should be 
asked to submit the evidence she had at 
the May 1999 Video Conference Hearing, 
including the follow-up letter from Dr. 
Davenport, a May 7th letter from Dr. 
Bruss, evidence from the Internet 
regarding the effect of anxiety on heart 
disease, and the document giving the 
appellant's son power of attorney.  After 
obtaining any necessary authorization, 
the RO should attempt to obtain all 
identified evidence that has not already 
been obtained, including all post-August 
1996 treatment records from the Long 
Beach, California VAMC.  

3.  After obtaining the necessary 
authorization, the RO should obtain all 
post-September 1996 treatment records 
from Kaiser Permanente, specifically to 
include the veteran's complete terminal 
hospital records from the Kaiser 
Foundation Hospital in Los Angeles, 
California.  These records must include 
those prepared by Dr. Kojoglanian.  Also, 
the RO also should contact Dr. Davenport 
and inquire as to when he was the 
veteran's family doctor.  The RO should 
ensure that medical records written by 
Dr. Davenport are in the file and, if 
they are not, they should be obtained.  

4.  Thereafter, the RO should review the 
record to ensure that all of the 
foregoing requested development has been 
completed.  See Stegall v. West, 11 Vet 
App 268 (1998).  If any other development 
is deemed necessary, it should be 
accomplished.  The claims should then be 
readjudicated with consideration of the 
argument that the veteran's TDIU rating 
should have been effective at least 10 
years prior to his death, and the 
pertinent law, regulations, and United 
States Court of Appeals for Veterans 
Claims (Court) decisions, to include 
Green; Weaver; and Carpenter.  If the 
claims remain in a denied status, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case which includes any additional 
pertinent law and regulations, 
specifically to include 38 C.F.R. 
§ 3.312, 3.807, and a full discussion of 
action taken on the appellant's claims, 
consistent with the Court's instructions 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The applicable response time 
should be allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the appellant until she is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

